EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Alex Martinez, on 10/26/2021.


CLAIMS:

The application claims 1, 8 and 15 are amended as follows:
Referring to claim 1: Please replace claim 1 as follows:
1. 	(Currently Amended) A system comprising:
an electronic database comprising a plurality of student entries, each student entry comprising logon and use-metric information; and
a hardware processor, the hardware processor configured to execute software instructions, the software instructions causing the hardware processor to:
receive registration information from a user computer regarding a first student;
 [[to]] create a student account associated with a learning program;

receive a first request for the first student to access first assignments associated with a first time period of the learning program;
receive a status data structure associated with the first student;
determine, using the status data structure, that (i) the first student has completed one or more prerequisites for the first assignments associated with the first time period and that (ii) the first time period is before or matches a current time period;
in response to determining that (i) the first student has completed one or more prerequisites for the first assignments associated with the first time period and that (ii) the first time period is before or matches the current time period, direct the first student, over [[the]] a network, to the first assignments to be completed by the first student;
 determine first student metrics associated with the first assignments by the first student;
store in the electronic database, as a part of the first student entry, the first student metrics;
determine, based on the first student metrics, whether the first student has sufficiently completed assignments for first display data;
in response to determining that the first student has sufficiently completed assignments for the first display data, transmit the first display 
determine based on the first student metrics, whether the first student has sufficiently completed assignments for second display data; 
in response to determining that the first student has sufficiently completed assignments for the second display data, transmit the second display data, to the user device associated with the first student, configured to display the second display data, wherein the second display data contains information regarding a student reward; 
receive, after the first request, a subsequent second request for the first student to access second assignments associated with a second time period of the learning program;
determine that the second time period is after the current time period of the learning program; and
in response to determining that the second time period is after the current time period associated with the learning program, deny access to the second assignments associated with the second time period to the first student.


Referring to claim 8: Please replace claim 8 as follows:
8.	(Currently Amended) A method comprising: 
receiving registration information from a user computer regarding a first student;
registering the first student to create a student account associated with a content program;
storing in an electronic database a first student entry of a plurality of student entries, the first student entry comprising the registration information and the student account;
receiving a first request for the first student to access activities associated with a first time period of the content program;
receiving a status data structure associated with the first student;
determining, using the status data structure, that (i) the first student has completed one or more prerequisites for the activities associated with the first time period and that (ii) the first time period is before or matches a current time period;
in response to determining that (i) the first student has completed one or more prerequisites for the activities associated with the first time period and that (ii) the first time period is before or matches the current time period, allowing access to the activities associated with the first time period to the first student;
 determining first student metrics associated with completed activities by the first student;
storing in the electronic database, as a part of the first student entry, the first student metrics;
determining, based on the first student metrics, whether the first student has sufficiently completed activities to receive first content;
in response to determining that the first student has sufficiently completed activities to receive the first content, transmitting data corresponding to the first content [[data]], to a user device associated with the first student, configured to display the first content;
receiving, after the first request, a subsequent second request for the first student to access activities associated with a second time period of the learning program;
determining that the second time period is after the current time period of the learning program; and
in response to determining that the second time period is after the current time period associated with the learning program, denying access to the activities associated with the second time period to the first student.


Referring to claim 15: Please replace claim 15 as follows:
15.	(Currently Amended) A non-transitory computer readable medium storing software instructions thereon, the software instructions when executed causing a computer system to: 
receive registration information from a user computer regarding a first student;
 register the first student to create a student account associated with a content program;
store in [[the]] an electronic database a first student entry of a plurality of student entries, the first student entry comprising the registration information and the student account;
receive a first request for the first student to access activities associated with a first time period of the learning program;
receive a status data structure associated with the first student;
determine, using the status data structure, that (i) the first student has completed one or more prerequisites for the activities associated with the first time period and that (ii) the first time period is before or matches a current time period;
in response to determining that (i) the first student has completed one or more prerequisites for the activities associated with the first time period and that (ii) the first time period is before or matches the current time period, allow access to the activities associated with the first time period to the first student;
 determine first student metrics associated with completed activities by the first student;
store in the electronic database, as a part of the first student entry, the first student metrics;
determine, based on the first student metrics, whether the first student has sufficiently completed activities to receive first content, wherein the first content comprises at least one of audio data or visual data ;
in response to determining that the first student has sufficiently completed activities to receive the first content , transmit the first content comprising the at least one of audio data or visual data, to a user device associated with the first student, configured to display the first content ;
determine, based on the first student metrics, whether the first student has sufficiently completed activities to receive second content, wherein the second content comprises at least one of audio data or visual data ; and
in response to determining that the first student has sufficiently completed activities to receive the second content, transmit the second content comprising the at least one of audio data or visual data, to the user device associated with the first student, configured to display the second content;
receive, after the first request, a subsequent second request for the first student to access activities associated with a second time period of the learning program;
determine that the second time period is after the current time period of the learning program; and
in response to determining that the second time period is after the current time period associated with the learning program, deny access to the activities associated with the second time period to the first student.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433